DETAILED ACTION
This Office Action is in response to Restriction/Elected, filed on 12/15/2021, on the application filed on 06/23/2020. Claims 1-6 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. There being no allowable generic or linking claims. Election was made without traverse in the reply filed on 12/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2009/0225494 A1 and Yamazaki hereinafter, cited in the IDS filed on 12/16/2021 and in the 11/24/2021 Korean Office Action under family member KR10-2009-0011028), as evidenced by NPL "Rare Earth Elements Ionic Radius_Shannon_page 1_1976" (NPL "Rare" hereinafter),  in view of NPL "Structure & Dielectric Properties of Perovskite BaTiO3_Hsio-Lin_pages 1-15_Dec 2002" (NPL "Structure" hereinafter), as evidence by Eror et al. (US 3,920,781 and Eror hereinafter).
	Regarding claim 1, Yamazaki discloses a multilayer electronic component (Fig. 1(a) and ¶[0034] and shows and indicates a multilayer electronic component {multilayer ceramic capacitor}) comprising: a multilayer body including a plurality of stacked dielectric layers and a plurality of internal electrode layers interposed between adjacent dielectric layers of the plurality of stacked dielectric layers (items 1, 5, 7 of Fig. 1(a) and ¶[0034] and shows and indicate  multilayer body 1 {capacitor body} including a plurality of stacked dielectric layers 5 and a plurality of internal electrode layers 7 interposed between adjacent dielectric layers 5 of the plurality of stacked dielectric layers 5), wherein each of the plurality of stacked dielectric layers has a plurality of crystal grains including a perovskite-type compound containing Ba, a first rare earth element, and a second rare earth element (Fig. 1(a) & item 9 of Fig. 1(b) and ¶[0037_0053-0056] shows and indicates where each of the plurality of stacked dielectric layers 5 has a plurality of crystal grains 9 having a perovskite-type compound containing Ba; and where the plurality of crystal grains 9 has a first rare earth element and a second rare earth element), a positive trivalent ion radius of the first rare earth element and Ba, a positive trivalent ion radius of the second rare earth element and Ba (Figs. 1(a)-2(a) and ¶[0049 & 0055-0057] shows and indicates where a positive trivalent ion radius of the first rare earth element {second rare earth element of a combination of Tb having an ionic radius of 0.109 nm and Gd having an ionic radius of 0.11 nm, where it is inherent that Tb has positive trivalent ion radius of 1.04 Å and Gd has positive trivalent ion radius of 1.05 Å, as evidenced by NPL “Rare”} and Ba; and where a positive trivalent ion radius of the second rare earth element {first rare earth element of a combination of Y having an ionic radius of 0.106 nm and Ho having an ionic radius of 0.105 nm, where it is inherent that Y has positive trivalent ion radius of 1.02 Å and Ho has positive trivalent ion radius of 1.02 Å, as evidenced by NPL “Rare”} and Ba), at least a part of the plurality of crystal grains have a first region located along a grain boundary of a crystal grain and a second region located in a center portion of the crystal grain (items 9a, 9b, 11 of Fig. 1(b) & item C of Fig. 2(a) and ¶[0037_0055 & 0058] shows and indicates where part of the plurality of crystal grains 9 {crystal grains 9 include crystal grains 9a and 9b} of have a first region 11-first located along grain boundary 11 of a crystal grain 9 and a second region C-9 located in a center portion C of crystal grain 9), and a sum of an amount of the first rare earth element and an amount of the second rare earth element in the first region is larger than a sum of an amount of the first rare earth element and an amount of the second rare earth element in the second region (Fig. 2(a) and ¶[0037 & 0058] shows and indicates where the sum of both of the amounts of the first rare earth element {second rare earth elements} and second rare earth element {first rare earth elements} in first region 11-first is larger than a sum of the amounts of the first rare earth element and the second rare earth element in the second region C-9; therefore, the sum of the amounts of the first rare earth element {second rare earth elements} and second rare earth element {first rare earth elements} will be larger due to the higher concentration gradient of the second rare earth element {first rare earth elements} from the grain boundary 11 to the center portion C of each crystal grain 9 between −0.005 atom %/nm and −0.05 atom %/nm, as shown in Fig. 2(a); and therefore, the sum of the amounts of the first rare earth element {second rare earth elements} and second rare earth element {first rare earth elements} will be less due to the lower concentration gradient of the first rare earth element {second rare earth element} from the grain boundary 11 to the center portion C of each crystal grain 9 between 0.0005 atom %/nm and −0.005 atom %/nm, as shown in Fig. 2(a)).
Yamazaki discloses the claimed invention except a positive divalent ion radius of Ba.
NPL “Structure” discloses a positive divalent ion radius of Ba (Fig. 1 on page 3 and pages 10_12 discloses a positive divalent ion radius of Ba, where the positive divalent ion radius of Ba2+ is 0.135 nm {1.35 Å}, as inherently indicated by Eror that barium has a cation {divalent with a valence of 2+} with an ionic radius of 1.35 Å  in 2:52-53; therefore, the multilayer electronic component of Yamazaki will have the difference between a positive trivalent ion radius of the first rare earth element and a positive divalent ion radius of Ba {1.35 Å [Ba+2] – 1.04 Å [Tb+3] = 0.31 Å   &   1.35 Å [Ba+2] – 1.05Å [Gd+3] = 0.30Å }  be smaller than the difference between a positive trivalent ion radius of the second rare earth element and the positive divalent ion radius of Ba {1.35 Å [Ba+2] - 1.02 Å [Y+3] = 0.33 Å    &    1.35 Å [Ba+2] – 1.02 Å [Ho+3] = 0.33 Å } by incorporating the substitutional Ba ions of NPL “Structure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a positive divalent ion radius of Ba into the structure of Yamazaki. One would have been motivated in the multilayer electronic component of Yamazaki and have the positive divalent ion radius of Ba in order to use various substitutional ions for Ba+2 to miniaturize the capacitors with large capacitance, as indicated by NPL “Structure” on page 12, in the multilayer electronic component of Yamazaki.

Regarding claim 3, modified Yamazaki discloses a multilayer electronic component, wherein the positive trivalent ion radius of the second rare earth element is smaller than the positive trivalent ion radius of the first rare earth element (Yamazaki: Figs. 1(a)-2(a) and ¶[0049 & 0055-0057] shows and indicates where the positive trivalent ion radius of the second rare earth element of a combination of Y and Ho {Y inherently has a positive trivalent ion radius of 1.02 Å and Ho inherently has a positive trivalent ion radius of 1.02 Å} is smaller than the positive trivalent ion radius of the first rare earth element of a combination of Tb and Gd {Tb inherently has a positive trivalent ion radius of 1.04 Å and Gd inherently has a positive trivalent ion radius of 1.05 Å}).

Regarding claim 5, modified Yamazaki discloses a multilayer electronic component, wherein the first and second rare earth elements are not uniformly contained in a solid solution state throughout the crystal grain (Yamazaki: Figs. 1(b) and ¶[0080] is interpreted to indicate where the first and second rare earth elements are not uniformly contained in a solid solution state {liquid phase method} throughout crystal grain 9).

Regarding claim 6, modified Yamazaki discloses a multilayer electronic component, wherein the sum of the amount of the first rare earth element and the second rare earth element in the first region is at least 1.2 times as large as the sum of the amount of the first rare earth element and the second rare earth element in the second region (Yamazaki: Fig. 2(a) and ¶[0037 & 0058] shows and indicates where the sum of the amount of the first rare earth element and the second rare earth element in the first region 11-first is at least 1.2 times as large as the sum of the amount of the first rare earth element and the second rare earth element in the second region C-9; therefore, the sum of the amounts of the first rare earth element and second rare earth element will be at least 1.2 times larger due to the higher concentration gradient of the second rare earth element from the grain boundary 11 to the center portion C of each crystal grain 9 between −0.005 atom %/nm and −0.05 atom %/nm and lower concentration gradient of the first rare earth element from the grain boundary 11 to the center portion C of each crystal grain 9 between 0.0005 atom %/nm and −0.005 atom %/nm, as shown in Fig. 2(a)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (evidenced by NPL "Rare”) in view of NPL "Structure (evidence by Eror), as detailed in the rejection of claim 1 above, and in further view of Miyuki et al. (JP2005029423A and Miyuki hereinafter).
Regarding claim 2, modified Yamazaki discloses the claimed invention except wherein the first region includes a first portion where the amount of the first rare earth element is larger than the amount of the second rare earth element, and a second portion where the amount of the second rare earth element is larger than the amount of the first rare earth element.
Miyuki discloses wherein the first region includes a first portion where the amount of the first rare earth element is larger than the amount of the second rare earth element, and a second portion where the amount of the second rare earth element is larger than the amount of the first rare earth element (items 24, 25, 224 of Fig. 2(A) & items R1, R2 of Fig. 2(B) and lines 108-113 & lines 129-134 & lines 154-155 & lines 393-394 & lines 400-402 from the Espacenet Translation shows and indicates where first region 24_25 {grain boundary segregation portion 24 to grain boundary 25 indicated in lines 393-394} includes first portion 24 where the amount of the first rare earth element at R1 is larger {since both R1 and R2 are solid-solved in the diffusion portion 224, where R1 is more solidly dissolved in the grain boundary segregated portion 24 than R2 [indicated in lines 400-402], and where first rare elements are at R1 [indicates in the following lines: 108-113; 129-134; lines 154-155]} than the amount of the second rare earth element; and where in the second portion 25 the amount of the second rare earth element at R2 is larger than the amount of the first rare earth element {second rare elements are at R2 [indicates in the following lines: 108-113; 129-134; lines 154-155]}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first region includes a first portion where the amount of the first rare earth element is larger than the amount of the second rare earth element, and a second portion where the amount of the second rare earth element is larger than the amount of the first rare earth element into the structure of modified Yamazaki. One would have been motivated in the multilayer electronic component of modified Yamazaki and have the first region include the first portion where the amount of the first rare earth element is larger than the amount of the second rare earth element, and the second portion where the amount of the second rare earth element is larger than the amount of the first rare earth element in order to provide an improved reliable dielectric ceramic composition which has an improved dielectric constant, an enhanced accelerated life of insulation resistance, and shows little change in electrostatic capacity in application using DC voltage, as indicated by Miyuki in the abstract, in the multilayer electronic component of modified Yamazaki.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the primary reason for allowance is due to a  multilayer electronic component, wherein the sum of the amount of the first rare earth element and the second rare earth element in the first region is not less than 2 atm % relative to 100 atm % of Ti in the perovskite compound, and the sum of the amount of the first rare earth element and the second rare earth element in the second region is less than 2 atm % relative to 100 atm % of the Ti in the perovskite-type compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847